ARROWOOD, Judge.
This case comes before us on remand from the North Carolina Supreme Court to reconsider our decision in light of its holding in State v. Brice , --- N.C. ----, --- S.E.2d ---- (3 November 2017), which reversed this Court's decision in State v. Brice, --- N.C. App. ----, 786 S.E.2d 812 (2016). In this Court's previous decision, we stated "[w]e hold that the circumstances of defendant's case are identical to those found in Brice ." Battle , --- N.C. App. at ----, --- S.E.2d at ----. Given this determination, and in reliance on the Court's previous holding in Brice , we vacated defendant's conviction for habitual misdemeanor assault and remanded for entry of judgment and sentence for simple assault. Id . at ----, --- S.E.2d at ----.
In its 3 November 2017 opinion in Brice , the North Carolina Supreme Court reversed the Court of Appeals opinion in Brice and reinstated the defendant's previous judgment for felonious habitual misdemeanor larceny. Upon reconsideration in light of this holding, we reverse our 16 December 2016 holding in the instant case with respect to misdemeanor assault and find no error in the trial court's previous judgment.
NO ERROR
Report per Rule 30(e).
Judges HUNTER, JR. and DIETZ concur.